Citation Nr: 0517093	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II as a result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active service from August 1964 to December 
1967.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).  

Although the veteran requested a hearing with a member of the 
Board in his January 2003 substantive appeal, the request for 
a hearing was withdrawn on behalf of the veteran in a June 
2004 statement.


FINDING OF FACT

Competent medical evidence does not reveal that the veteran 
has diabetes mellitus, type II, that is causally related to 
herbicide exposure in service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred as a result of 
military service, to include exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In June 2001, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  In fact, it is noted in a June 2004 statement 
that the veteran does not have any additional evidence to 
submit.  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although there is no nexus 
opinion on file on whether the disability at issue is related 
to his military service, to include his exposure to Agent 
Orange, none is required in this case.  Such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met, as will be discussed below, a VA examination 
is not necessary with regard to the issue on appeal.  The 
Board concludes that all available evidence that is pertinent 
to the claims decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background

The service medical records are negative for complaints, 
findings, or diagnoses related to diabetes mellitus, type II, 
to include his December 1967 discharge medical examination 
report.  

Post service medical evidence on file includes private and VA 
treatment records, including hospital and examination 
reports, dated from January 1994 to December 2002.  

The initial post service diagnosis of diabetes mellitus was 
on VA hospitalization in January 1994, when it was noted that 
he had a family history of diabetes mellitus.

It was noted on VA examination in March 1994 that the veteran 
had a ten-year history of diabetes mellitus, for which he was 
taking insulin twice daily.  The diagnosis was diabetes 
mellitus, Type II, insulin dependent.

According to January 2001 and July 2002 statements from J. 
Wachter, M.D., the veteran has Type II diabetes mellitus.  
According to a February 2001 statement from A.D. Milo, M.D., 
the veteran had had Type II diabetes mellitus since the mid-
1980's.

VA treatment records from January to December 2002 reveal 
continued diagnosis of diabetes mellitus, Type II.  Diabetes 
mellitus, Type II, with mild peripheral neuropathy, was 
diagnosed on VA diabetes examination in November 2002.
Received by VA in January 2003 were records showing that the 
veteran served on the USS CANBERRA and a history of the USS 
CANBERRA, where it was noted that the ship served five tours 
of duty during the Vietnam War.

Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For 
certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).


For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f).  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2004).

Certain designated diseases, which include diabetes mellitus 
(Type II), are deemed associated with herbicide exposure 
under VA law.  These diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii).

Analysis

The veteran contends that he incurred diabetes mellitus, Type 
II, as a result of his exposure to herbicides during service 
on the USS CANBERRA in the waters off of the shores of 
Vietnam during the Vietnam War.  The veteran contends that he 
was exposed to herbicides from the water used by the ship 
while off the coast of Vietnam because the desalinization of 
the water used for drinking most likely did not filter out 
toxins such as Agent Orange.  Consequently, he contends that 
he is entitled to the presumption involving entitlement to 
service connection for diabetes mellitus, Type II, associated 
with exposure to herbicides in Vietnam.  

The evidence of record reveals that the veteran served on 
board a ship off the coast of Vietnam.  However, he does not 
claim, and the evidence does not indicate, that he had duty 
or visitations in Vietnam, as required in order for service 
in the waters offshore to be considered as service in 
Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313.  
Consequently, the veteran is not legally entitled to the 
presumption of herbicide exposure afforded by 38 C.F.R. §§ 
3.307(a)(6)(iii).

In the alternative, as discussed above, service connection 
may be granted on a presumptive basis under 38 C.F.R. 
§ 3.309(a) if diabetes mellitus becomes manifest to a 
compensable degree within one year following separation from 
service.  However, the initial notation of diabetes is not 
until the mid-1980's, by Dr. Milo, which is a number of years 
after service discharge.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

As noted above, however, the initial post service medical 
evidence of diabetes was not until more than ten years after 
service discharge.  Additionally, although there are 
statements from private physicians that contain a diagnosis 
of Type II diabetes mellitus, they do not provide a nexus 
opinion linking the disability to service.  In fact, there is 
no competent medical evidence of record that links the 
veteran's diabetes mellitus to his military service or to 
Agent Orange exposure during such service.  Consequently, the 
evidence does not support a grant of service connection for 
diabetes mellitus, Type II, on a direct basis.

To the extent that the veteran himself contends that he has 
Type II diabetes mellitus due to service or to service 
exposure to Agent Orange, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Consequently, the 
veteran's statements are not competent medical evidence.

The Board considered the doctrine of reasonable doubt in 
reaching this decision, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus, Type II, as a 
result of exposure to herbicides is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


